                                                                                                            - ^ £«.


                                                                                                     OCT 15m
             1
                                                                                                ri      ^ SOONG
             2

             3

             4                                   UNITED STATES DISTRICT COURT

             5                                  NORTHERN DISTRICT OF CALIFORNIA

             6

             7    UNITED STATES OF AMERICA,                              Case No.I8-mj-71449-MAG-I
                                  Plaintiff,
             8
                                                                         Charging District's Case No.
                           V.
             9
                                                                         URI 8-00107-JOB
            10    MONICA SARENANA,

                                  Defendant.
            11


     c3     12                                 COMMITMENT TO ANOTHER DISTRICT


o ^         13            The defendant has been ordered to appear in the Central District of California
.Si u       14   The defendant may need an interpreter for this language:.
is
vi    o

Q    Z      15            The defendant:          ( ) will retain an attorney.
00   'Vi
(U    •
      C/5
c3   'z
            16                                    (x) is requesting court-appointed counsel.
-o 6
(U
•ts -C
      D
            17            The defendant remains in custody after the initial appearance.
.5 t;
            18

            19            IT IS ORDERED: The United States Marshal must transport the defendant, together with

            20   a copy of this order, to the charging district and deliver the defendant to the United States Marshal

            21   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

            22   of the charging district should immediately notify the United States Attorney and the Clerk of the

            23   Clerk for that district of the defendant's arrival so that further proceedings may be promptly

            24   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the

            25   charging district.

            26   Dated:

            27
                                                                     KANDIS       WESTMORE
                                                                     United States Magistrate Judge
            28
